                                            Case 4:20-cv-03295-HSG Document 50 Filed 09/03/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CLINT WHITE, et al.,                             Case No. 20-cv-03295-HSG
                                   8                         Plaintiffs,                    ORDER GRANTING MOTIONS TO
                                                                                            SET ASIDE DEFAULT
                                   9                 v.
                                                                                            Re: Dkt. Nos. 26, 27
                                  10       MANCINI'S SLEEPWORLD, INC., et al.,
                                  11                         Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court are the motions to set aside default as to Defendants Mancini’s

                                  14   Sleepworld and Marie Higgins. See Dkt. Nos. 26, 27. The Court finds these matters appropriate

                                  15   for disposition without oral argument and the matters are deemed submitted. See Civil L.R. 7-

                                  16   1(b). For the reasons detailed below, the Court GRANTS the motions.

                                  17       I.   BACKGROUND
                                  18            A.        Factual Background
                                  19            Plaintiffs Clint White and Kathryn L. Lopez filed this action under the Employee

                                  20   Retirement Income Security Act (“ERISA”) on May 14, 2020. Dkt. No. 1 (“Compl.”). Plaintiffs

                                  21   contend that their brother and stepson, respectively, Mr. David James Lopez, participated in a

                                  22   401(k) retirement account with Defendant Mancini’s Sleepworld before his death.1 See id. at

                                  23   ¶¶ 1–2, 8. They allege that Defendant Marie Higgins was one of the administrators responsible for

                                  24   managing the 401(k) plan and that Defendant ADP Payroll Services, Inc. held all the funds in the

                                  25   401(k) plan, including those for the decedent’s account. See id. at ¶¶ 4, 9–10. Plaintiffs further

                                  26   allege that ADP controlled the means for changing account beneficiaries and disbursed funds from

                                  27
                                       1
                                  28    To avoid confusion between the parties and Mr. Lopez, the Court refers to him throughout as
                                       “decedent.”
                                          Case 4:20-cv-03295-HSG Document 50 Filed 09/03/20 Page 2 of 7




                                   1   the 401(k) plan. See id. at ¶ 10.

                                   2          According to Plaintiffs, they believe that the decedent had named one or both of them as

                                   3   the beneficiary of his 401(k) account, advising them to use the funds for the benefit of the

                                   4   decedent’s minor child. See id. at ¶ 11. In July 2019, the decedent was “hospitalized with a

                                   5   medical condition that left him incapacitated,” and he passed away shortly thereafter. Id. at ¶ 12.

                                   6   On information and belief, the beneficiary on the 401(k) account was changed after decedent’s

                                   7   death. Id. at ¶ 16. And all funds from the 401(k) account were disbursed to third-party Brandy

                                   8   LaRue. Id. at ¶ 17. Plaintiffs allege that had Defendants reviewed the decedent’s death certificate

                                   9   prior to disbursing the funds, they would have seen that the beneficiary changed after the

                                  10   decedent’s death. See id. at ¶¶ 15, 17. On the basis of these facts, Plaintiffs allege causes of

                                  11   action against Defendants for breach of fiduciary duties and denial of benefits, and seek equitable

                                  12   relief under ERISA. See id. at ¶¶ 18–35.
Northern District of California
 United States District Court




                                  13          B.      Procedural History
                                  14          Defendants did not initially answer the complaint. Plaintiffs therefore sought entry of

                                  15   default against Mancini’s Sleepworld on July 6, and against Ms. Higgins on July 15, 2020. Dkt.

                                  16   Nos. 11, 15. The clerk subsequently entered default against Mancini’s Sleepworld on July 8, and

                                  17   against Ms. Higgins on July 20, 2020. Dkt. Nos. 13, 19. Before Plaintiffs sought entry of default

                                  18   against ADP, ADP and Plaintiffs entered into a stipulation to extend the time for ADP to respond

                                  19   to the complaint, and ADP filed its answer on July 20, 2020. See Dkt. Nos. 12, 16. On July 31,

                                  20   2020, Mancini’s Sleepworld and Ms. Higgins filed the pending motions to set aside default. Dkt.

                                  21   Nos. 26, 27.

                                  22    II.   LEGAL STANDARD
                                  23          The Court has discretion to set aside a default or a default judgment. See Fed. R. Civ. P.

                                  24   55(c), 60(b); Brandt v. Am. Bankers Ins. of Florida, 653 F.3d 1108, 1111–12 (9th Cir. 2011).

                                  25   Under Rule 55(c), a court may set aside an entry of default for “good cause.” See United States v.

                                  26   Signed Personal Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010). To

                                  27   determine whether a defendant has shown good cause to justify vacating entry of default, a court

                                  28   considers three factors: (1) whether the defendant engaged in culpable conduct that led to the
                                                                                         2
                                          Case 4:20-cv-03295-HSG Document 50 Filed 09/03/20 Page 3 of 7




                                   1   default; (2) whether the defendant lacked a meritorious defense; and (3) whether reopening the

                                   2   default would prejudice the plaintiff. See id. (citing Franchise Holding II, LLC v. Huntington

                                   3   Rests. Group., Inc., 375 F.3d 922, 925 (9th Cir. 2004)). This standard is disjunctive, meaning the

                                   4   court may deny the request to vacate default if any of the three factors is true. See id. (citing

                                   5   Franchise Holding, 375 F.3d at 925). As the party seeking to set aside entry of default, a

                                   6   defendant bears the burden of showing good cause under this test. Hawaii Carpenters’ Trust

                                   7   Fund v. Stone, 794 F.2d 508, 513–14 (9th Cir. 1986). “Crucially, however, ‘judgment by default

                                   8   is a drastic step appropriate only in extreme circumstances; a case should, whenever possible, be

                                   9   decided on the merits.”’ Mesle, 615 F.3d at 1091.

                                  10          When considering whether to vacate entry of default under Rule 55(c), the Court’s

                                  11   “underlying concern . . . is to determine whether there is some possibility that the outcome of the

                                  12   suit after a full trial will be contrary to the result achieved by the default.” Hawaii Carpenters’,
Northern District of California
 United States District Court




                                  13   794 F.2d at 513. The inquiry “is at bottom an equitable one, taking account of all relevant

                                  14   circumstances surrounding the party’s omission.” Brandt, 653 F.3d at 1111 (quoting Pioneer Inv.

                                  15   Servs. Co. v. Brunswick Ass’n Ltd., 507 U.S. 380, 395 (1993)). The decision ultimately lies in the

                                  16   discretion of the court. Id. at 1111–12. To ensure that cases are decided on the merits whenever

                                  17   possible, the court resolves any doubt regarding whether to grant relief in favor of vacating

                                  18   default. See O’Connor v. Nevada, 27 F.3d 357, 364 (9th Cir. 1994).

                                  19   III.   ANALYSIS
                                  20          As a preliminary matter, the Court notes that Plaintiffs filed their opposition briefs on

                                  21   August 20, 2020, six days after the August 14, 2020, deadline, and only after Mancini’s

                                  22   Sleepworld and Ms. Higgins filed their reply briefs in support of their motions to set aside default.

                                  23   See Dkt. Nos. 41–42, 43–44. Only after the deadline had passed, and four days after filing their

                                  24   late opposition briefs, did Plaintiffs file an administrative motion to enlarge time to file the

                                  25   oppositions. Dkt. No. 45. Plaintiffs’ counsel explained that she did not calendar the deadline

                                  26   properly, though she could not determine how the error occurred. See id. at 3. Her calendar

                                  27   reflected August 21, 2020, as the final day to file an opposition. See Dkt. No. 45-1 at ¶ 3.

                                  28   Counsel asks the Court to accept this missed deadline without further explanation.
                                                                                          3
                                          Case 4:20-cv-03295-HSG Document 50 Filed 09/03/20 Page 4 of 7




                                   1            The Court understands that the COVID-19 pandemic has created unprecedented personal

                                   2   and professional challenges for individuals across the country. However, the Court still expects

                                   3   all counsel to monitor their cases diligently and to seek additional time proactively when needed.

                                   4   Further, the irony here is not lost on the Court: Plaintiffs ask the Court to excuse their mistake,

                                   5   when they declined to extend the same courtesy to Mancini’s Sleepworld and Ms. Higgins. Still,

                                   6   with the expectation that Plaintiffs’ counsel will abide by all court-imposed deadlines in future, the

                                   7   Court will consider Plaintiffs’ oppositions and addresses Defendants’ motions on the merits

                                   8   below.

                                   9            In evaluating whether good cause exists to justify vacating entry of default, the Court

                                  10   addresses each of the three factors in turn. See Mesle, 615 F.3d at 1091.

                                  11            First, Mancini’s Sleepworld and Ms. Higgins explain that they inadvertently missed the

                                  12   deadline to respond to the complaint because they believed at the time that ADP was coordinating
Northern District of California
 United States District Court




                                  13   the defense for all Defendants in this action. See Dkt. No. 26 at 3–5; Dkt. No. 27 at 3–5. The

                                  14   Ninth Circuit has explained that “a defendant’s conduct is culpable if he has received actual or

                                  15   constructive notice of the filing of the action and intentionally failed to answer.” Mesle, 615 F.3d

                                  16   at 1092 (quotation omitted) (emphasis in original). The term “intentionally” in this context

                                  17   “means that a movant cannot be treated as culpable simply for having made a conscious choice not

                                  18   to answer; rather, to treat a failure to answer as culpable, the movant must have acted with bad

                                  19   faith, such as an intention to take advantage of the opposing party, interfere with judicial

                                  20   decisionmaking, or otherwise manipulate the legal process.” Id. (quotation omitted).

                                  21            Plaintiffs do not appear to suggest that either Mancini’s Sleepworld or Ms. Higgins have

                                  22   acted in bad faith. See Dkt. Nos. 43, 44. Nor could they on the record before the Court.

                                  23   Mancini’s Sleepworld and Ms. Higgins moved swiftly to secure counsel and set aside the entry of

                                  24   default upon learning of their mistake. See Dkt. No. 26-1 at ¶¶ 2–6; Dkt. No. 27-1 at ¶¶ 2–8. The

                                  25   President of Mancini’s Sleepworld further explained that the company had “completely shut

                                  26   down” due to COVID-19, and had only a fraction of its ordinary workforce at the time this action

                                  27   was filed, with the result that its processes for handling litigation were diminished. See Dkt. No.

                                  28   27-1 at ¶¶ 3–4. It mistakenly believed that the extension ADP was seeking to file its answer
                                                                                          4
                                             Case 4:20-cv-03295-HSG Document 50 Filed 09/03/20 Page 5 of 7




                                   1   would also apply to Mancini’s Sleepworld and Ms. Higgins. See id. at ¶ 5. Mancini’s Sleepworld

                                   2   also promptly reached out to Plaintiffs’ counsel for a similar extension just days after entry of

                                   3   default, but Plaintiffs would not agree to the extension. See id. at ¶¶ 6, 8; see also id., Ex. A.

                                   4            Second, the Court finds that setting aside the entry of default would not prejudice

                                   5   Plaintiffs. ADP only recently answered the complaint. See Dkt. No. 16. The initial case

                                   6   management conference has not yet been held. See Dkt. No. 37. And no schedule has been set in

                                   7   this case. Moreover, Plaintiffs and ADP have proposed a schedule in which trial will not occur

                                   8   until July 2021. See Dkt. No. 36 at 5. Even assuming the Court were to adopt this proposal, there

                                   9   is ample time for Mancini’s Sleepworld and Ms. Higgins to meaningfully participate in this action.

                                  10   Indeed, Mancini’s Sleepworld and Ms. Higgins have prepared and submitted their draft answers as

                                  11   part of their motions, so any delay would be minimal. See Dkt. No. 26-1, Ex. A; Dkt. No. 27-1,

                                  12   Ex. B. Again, Plaintiffs do not appear to challenge the motions on this basis. See Dkt. Nos. 43–
Northern District of California
 United States District Court




                                  13   44.

                                  14            Lastly, the Court finds that Mancini’s Sleepworld and Ms. Higgins have “present[ed]

                                  15   specific facts that would constitute a defense” to Plaintiffs’ claims against them in this action.

                                  16   Mesle, 615 F.3d at 1094. In particular, they assert:

                                  17            •   Ms. Higgins is not the administrator of the 401(k) plan. See Dkt. No. 26-1, Ex. A at

                                  18                ¶ 54.

                                  19            •   Plaintiffs have not exhausted their administrative remedies as required under the plan.

                                  20                See Dkt. No. 26-1, Ex. A at ¶ 40; Dkt. No. 26-7, Ex. B at ¶ 40.

                                  21            •   Even if this did not preclude their claims, Plaintiffs are not the rightful beneficiaries

                                  22                under the plan. See Dkt. No. 26-1, Ex. A at ¶¶ 30, 39; Dkt. No. 27-1, Ex. B at ¶¶ 30,

                                  23                39. Rather, Ms. LaRue was the designated beneficiary. See Dkt. No. 26-1, Ex. A at

                                  24                ¶ 17; Dkt. No. 27-1, Ex. B at ¶ 17. They also deny that the beneficiary on the account

                                  25                was changed after the decedent’s death. See Dkt. No. 26-1, Ex. A at ¶ 16; Dkt. No. 27-

                                  26                1, Ex. B at ¶ 16.

                                  27            •   Mancini’s Sleepworld and Ms. Higgins properly followed all plan procedures and

                                  28                applicable standards under ERISA such that they cannot be held accountable for any
                                                                                           5
                                          Case 4:20-cv-03295-HSG Document 50 Filed 09/03/20 Page 6 of 7




                                   1               third-party’s fraudulent conduct. See Dkt. No. 26-1, Ex. A at ¶¶ 48, 50–51; Dkt. No.

                                   2               27-1, Ex. B at ¶¶ 48, 50–51.

                                   3           •   Additionally, to the extent Plaintiffs allege a state-law fiduciary duty claim in their first

                                   4               cause of action, Mancini’s Sleepworld and Ms. Higgins argue that it is preempted by

                                   5               ERISA. See Dkt. No. 26-1, Ex. A at ¶ 38; Dkt. No. 27-1, Ex. B at ¶ 38; see also 29

                                   6               U.S.C. § 1144(a).

                                   7           Plaintiffs challenge the validity of these defenses, arguing that Defendants previously

                                   8   admitted that they have information regarding the plan’s beneficiaries, and that the beneficiary

                                   9   changed after decedent’s death. See, e.g., Dkt. No. 43 at 3–4. Plaintiffs also argue that

                                  10   Defendants did not proffer evidentiary support, including a copy of the 401(k) plan itself. See id.

                                  11   at 4–5. However, the burden to show a meritorious defense in support of a motion to set aside

                                  12   default “is not extraordinarily heavy.” Mesle, 615 F.3d at 1094. Defendants need only “allege
Northern District of California
 United States District Court




                                  13   sufficient facts that, if true, would constitute a defense . . . .” Id. Plaintiffs may disagree with the

                                  14   veracity of Defendants’ assertions and the ultimate merit of these defenses, but the Court need not

                                  15   decide the case in Defendants’ favor prior to granting the motions to set aside the default. See id.

                                  16   (“[T]he question whether the factual allegation [i]s true is not to be determined by the court when

                                  17   it decides the motion to set aside the default.”) (quotation omitted). The Court resolves any doubts

                                  18   in favor of granting the motions, as it must, and finds that “there is some possibility that the

                                  19   outcome of the suit after a full trial will be contrary to the result achieved by the default.” Hawaii

                                  20   Carpenters’, 794 F.2d at 513. The Court therefore exercises its discretion to grant the motions to

                                  21   set aside default as to Mancini’s Sleepworld and Ms. Higgins. Plaintiffs will have the opportunity

                                  22   to test the viability of the defenses through this litigation.

                                  23           Plaintiffs argue in the alternative that the Court should condition any order that sets aside

                                  24   default in order to prevent Defendants’ “efforts to hide evidence.” See Dkt. No. 43 at 5–7. The

                                  25   Court finds this wholly unwarranted. Now that Mancini’s Sleepworld and Ms. Higgins have

                                  26   appeared in this action, are represented by counsel, and will soon file their answers to the

                                  27   complaint, Plaintiffs will be able to request information through the discovery process if

                                  28   appropriate and in the ordinary course. The Court declines the invitation to decide an anticipated,
                                                                                           6
                                          Case 4:20-cv-03295-HSG Document 50 Filed 09/03/20 Page 7 of 7




                                   1   but still theoretical, discovery dispute. Similarly, to the extent Plaintiffs believe that they need to

                                   2   amend their complaint to address any of the issues raised in Defendants’ responsive pleadings,

                                   3   they may do so to the extent authorized by Federal Rule of Civil Procedure 15. The Court also

                                   4   denies Plaintiffs’ request for attorneys’ fees. See Dkt. No. 43 at 7. The record reflects that

                                   5   Mancini’s Sleepworld attempted to contact Plaintiffs to obtain an extension, Plaintiffs denied this

                                   6   courtesy, and Mancini’s Sleepworld and Ms. Higgins ultimately established good cause for setting

                                   7   aside the defaults.

                                   8   IV.    CONCLUSION
                                   9          Accordingly, the Court GRANTS the motions to set aside default. Mancini’s Sleepworld

                                  10   and Ms. Higgins are DIRECTED to file their answers on the docket within five days of the date

                                  11   of this order. The Court further CONTINUES the telephonic case management conference to

                                  12   September 22, 2020, at 2:00 p.m. The parties shall file a new, joint case management statement
Northern District of California
 United States District Court




                                  13   by September 15, 2020. The dial-in information in Dkt. No. 37 for the conference remains the

                                  14   same. This order terminates Dkt. No. 45.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 9/3/2020

                                  17                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
